Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 19, and 21 are allowable because the claimed features aid dental instrument comprising: a dental tip, said dental tip including a first end and a second end; a handle, said handle including a handle center and a grip portion, said handle including an axis and an elongated opening extending along the axis though the handle center and the grip portion, the handle center including a first surface, wherein the first surface of the handle center includes multiple inclined plane surfaces, the grip portion including a dental tip entrance end and a second surface in engagement with the first surface of the handle center, wherein the second surface of the grip portion includes multiple inclined plane surfaces, the second surface of the grip portion being rotatable about the axis relative to the first surface of the handle center, wherein rotation of the second surface of the grip portion relative to the first surface of the handle center causes translation along the axis of the grip portion relative to the handle center between a first axial position and a second axial position; a collar, said collar disposed within the elongated opening proximate the dental tip entrance end of the grip portion, said collar including a bore extending along the axis between a first opening proximate to and aligned with the dental tip entrance end of the grip portion and a second opening; and a collet, said collet including a body portion and spring fingers extending from the body portion, the spring fingers including a dental tip retaining portion configured to receive the second end of the dental tip, the spring fingers being urged radially inward by said collar towards the axis to secure the second end of said dental tip when the grip portion is in the first axial position relative to the handle center, the second end of said dental tip being removable from the dental tip retaining portion of the spring fingers of said collet when the grip portion is in the second axial position relative to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/4/2021